Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew on 09/22/2021 to amend claim 1.

The application has been amended as follows: 
1. (Currently amended) A method for displaying virtual content, comprising:
capturing, by a terminal device, a first image including a first marker, wherein the first marker 1s arranged on a first interaction device;
determining, by the terminal device, a display region corresponding to the first interaction device based on the first marker in the first image;

determining an overlapped region between the first virtual object and a second interaction device and selecting a component in the overlapped region of the first virtual object as a second virtual object, in response to determining that spatial coordinates of the second interaction device are covered by rendering coordinates of the first virtual object;
in response to the selection of the second virtual object from the first virtual object, enlarging the second virtual object, and displaying, by the terminal device, the enlarged second virtual object at a second display position in the virtual space independently from the first virtual object, wherein the second display position of the second virtual object in the virtual space corresponds to a predefined superimposing region and is determined based on a third marker arranged in a real scene, the third marker being different from the first marker; 
changing at least one of the second display position and a display angle of the second virtual object correspondingly in response to detecting at least one of a position change and pose change of
the second interaction device not exceeding a certain value, switching the displayed second virtual object to a new second virtual object in response to detecting the position change or pose change of the second interaction device exceeding the certain value; and


Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.

Claim 1 is allowed because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “changing at least one of the second display position and a display angle of the second virtual object correspondingly in response to detecting at least one of a position change and pose change of
the second interaction device not exceeding a certain value, switching the displayed second virtual object to a new second virtual object in response to detecting the position change or pose change of the second interaction device exceeding the certain value” as a whole with other limitations of claim 1.
Dependent claims 2, 4-12 and 21 are also allowable by virtue of dependency.
	Claim 13 is allowed because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “the display module is further configured to change at least one of the second display position and a display angle of the second virtual object correspondingly in response to detecting at least one of a position change and pose change of the second interaction device not exceeding a certain value, and switch the displayed second virtual object to a new second virtual object in response to 
 Dependent claims 14-18 are allowed by virtue of dependency.

 	Claim 19 is allowable because the combination of the best available prior arts fails to expressly teach the limitation, “switching the displayed second virtual object to a new second virtual object in response to detecting a position change or pose change of the second interaction device exceeding a certain value.”
Dependent claim 20 is allowed by virtue of dependency.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612